--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT

THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT (the "Agreement") made as of the
1st day of July, 2009.

BETWEEN: Ecologic Transportation, Inc. (the "Company")   20333 State Highway
249, Suite 200   Houston, Texas 77070             AND: John L. Ogden (the
"Subscriber")

WHEREAS:

A.                      The Subscriber wishes to subscribe for ________________
common shares in the capital stock of our Company (the “Shares”), at a deemed
price of $0.50 per Share, for an aggregate cost of $_____________ (the
“Subscription Proceeds”);

B.                      The Company is indebted to the Subscriber in the amount
of $_____________ (the "Outstanding Amount”);

C.                      In lieu of receiving cash as payment of the Outstanding
Amount, the Subscriber has agreed to accept the Shares as payment of the
Outstanding Amount pursuant to the terms and conditions set forth in this
Agreement; and

D.                      In lieu of receiving cash in payment of the Subscription
Proceeds, the Company is willing to apply the Outstanding Amount in payment of
the Subscription Proceeds.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

--------------------------------------------------------------------------------

- 2 -

1.                      Interpretation

1.1                    In this Agreement, words importing the singular number
only shall include the plural and vice versa, words importing gender shall
include all genders and words importing persons shall include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities of any kind whatsoever.

1.2                    Any reference to currency is to the currency of the
United States of America unless otherwise indicated.

2.                      Acknowledgement of Indebtedness

2.1                    The Company and the Subscriber acknowledge and agree that
the Company is indebted to the Subscriber in the amount of the Outstanding
Amount.

3.                      Payment of Indebtedness

3.1                    As full and final payment of the Outstanding Amount to
the Subscriber, and as payment of the Subscription Proceeds to the Company, the
Company will on the Closing Date (as defined herein) issue to the Subscriber the
Shares, as fully paid and non-assessable, and the Subscriber will accept the
Shares as full and final payment of the Outstanding Amount.

4.                      Release

4.1                    The Subscriber hereby agrees that upon delivery of the
Shares by the Company in accordance with the provisions of this Agreement, the
Outstanding Amounts will be fully satisfied and extinguished, and the Subscriber
will remise, release and forever discharge the Company and its respective
directors, officers, employees, successors, solicitors, agents and assigns from
any and all obligations relating to the Outstanding Amounts.

5.                      Documents Required from Subscriber

5.1                    The Subscriber must complete, sign and return to the
Company an executed copy of this Agreement.

5.2                    The Subscriber must complete, sign and return to the
Company an executed copy of Schedule A to this Agreement.

5.3                    The Subscriber must complete, sign and return to the
Company an executed copy of Schedule B to this Agreement.

5.4                    The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, stock exchanges and applicable law.

6.                      Closing

6.1                    Closing of the offering of the Shares (the "Closing")
shall occur on or before July 1, 2009, or on such other date as may be
determined by the Company (the "Closing Date").

7.                      Acknowledgements of Subscriber

7.1                     The Subscriber acknowledges:

--------------------------------------------------------------------------------

- 3 -

  (a)

no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Shares;

        (b)

the sale and delivery of the Shares is conditional upon such sale being exempt
from the prospectus filing and registration requirements, and being exempt from
the requirement to deliver an offering memorandum in connection with the
distribution of the Shares under the applicable securities laws or upon the
issuance of such orders, consents or approvals as may be required to permit such
sale without the requirement of filing a prospectus or registration statement;

        (c)

none of the Shares have been or will be registered under the 1933 Act or the
securities laws of any state and the Shares may not be offered or sold, directly
or indirectly, in the United States to, or for the account or benefit of, a U.S.
Person or a person in the United States unless registered under the 1933 Act and
the securities laws of all applicable states or unless an exemption from such
registration requirements is available, and the Company has no obligation or
present intention of filing a registration statement under the U.S. Securities
Act in respect of any of the Shares ;

        (d)

the Subscriber may not offer, sell or transfer the Shares within the United
States or to, or for the account or benefit of, a U.S. Person, unless the Shares
are registered under the 1933 Act and the securities laws of all applicable
states or an exemption from such registration requirements is available;

        (e)

the acquisition of the Shares has not been made through or as a result of any
“general solicitation or general advertising” (as such terms are used in Rule
502(c) of Regulation D) the distribution of the Shares has not been accompanied
by any advertisement, including, without limitation, in printed public media,
radio, television or telecommunications, including electronic display, or as
part of a general solicitation;

        (f)

the certificates evidencing the Shares will bear a legend regarding restrictions
on transfer as required pursuant to applicable Securities Laws, including
applicable federal and state securities laws of the United States;

        (g)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any business plan,
corporate profile or any other document provided to the Subscriber;

        (h)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

        (a)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Agreement or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;


--------------------------------------------------------------------------------

- 4 -

  (b)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares ;

          (c)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

          (i)

there is no government or other insurance covering any of the Shares ;

          (j)

the Company is relying on an exemption from the requirements to provide the
Subscriber with a prospectus or registration statement and to sell securities
through a person or company registered to sell securities under the securities
laws or other applicable securities legislation and, as a consequence of
acquiring Shares pursuant to this exemption, certain protections, rights and
remedies provided by the securities laws or other applicable securities
legislation including statutory rights of rescission or damages, will not be
available to the Subscriber; and

          (k)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase the Shares;

          (ii)

that any person will refund the purchase price of the Shares; or

          (iii)

as to the future price or value of any of the Shares.

8.                      Representations, Warranties and Covenants of the
Subscriber

8.1                    The Subscriber hereby represents and warrants to the
Company (which representations and warranties shall survive the Closing) that:

  (a)

the Subscriber is resident in the United States;

        (b)

the Subscriber has received and carefully read this Agreement;

        (c)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (d)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

        (e)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (g)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;


--------------------------------------------------------------------------------

- 5 -

  (h)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Agreement;

          (i)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

          (j)

all information contained in the Agreement is complete and accurate and may be
relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Shares ;

          (k)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

          (l)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares ;

          (m)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

          (n)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Subscriber acts as a
fiduciary or agent satisfy the definition of an "Accredited Investor", as the
term is defined under Regulation D of the 1933 Act;

          (o)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

          (p)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

          (q)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares ;

          (ii)

that any person will refund the purchase price of any of the Shares ;

          (iii)

as to the future price or value of any of the Shares; or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.


--------------------------------------------------------------------------------

- 6 -

8.2                    The Subscriber hereby covenants with the Company (which
covenants shall survive the Closing) that:

  (a)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

        (b)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith; and

        (c)

the Subscriber will not offer or sell any of the Shares in the United States or,
directly or indirectly, to U.S. Persons except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws.

8.3                    In this Agreement, the term "U.S. Person" shall have the
meaning ascribed thereto in Regulation S.

9.                      Representations and Warranties will be Relied Upon by
the Company

9.1                    The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.

10.                      Resale Restrictions

10.1                    The Subscriber acknowledges that any resale of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States. The Shares may not be offered
or sold in the United States unless registered in accordance with United States
federal securities laws and all applicable state and provincial securities laws
or exemptions from such registration requirements are available.

10.2                    The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Shares by the Subscriber
may be imposed by securities laws in addition to any restrictions referred to in
Section 10.1 above.

--------------------------------------------------------------------------------

- 7 -

11.                      Acknowledgement and Waiver

11.1                    The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Shares.

12.                      Legending and Registration of Subject Shares

12.1                    The Subscriber hereby acknowledges that a legend may be
placed on the certificates representing any of the Shares to the effect that the
Shares represented by such certificates are subject to a hold period and may not
be traded until the expiry of such hold period except as permitted by applicable
securities legislation.

12.2                    The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

13.                      Costs

13.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

14.                      Governing Law

14.1                    This Agreement is governed by the laws of the State of
Nevada and the federal laws of the United States applicable therein.

15.                      Survival

15.1                    This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber.

16.                      Assignment

16.1                    This Agreement is not transferable or assignable.

17.                      Execution

17.1                    The Company shall be entitled to rely on delivery by
facsimile machine of an executed copy of this Agreement and acceptance by the
Company of such facsimile copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof.

18.                      Severability

18.1                    The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

19.                      Entire Agreement

19.1                    Except as expressly provided in this Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

--------------------------------------------------------------------------------

- 8 -

20.                      Notices

20.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Agreement and notices to
the Company shall be directed to it at 20333 State Highway 249, Suite 200,
Houston, Texas 77070, Attention the President, telephone number (281) 378-8029.

--------------------------------------------------------------------------------

- 9 -

21.                      Counterparts

21.1                    This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

DELIVERY INSTRUCTIONS

1.

Delivery - please deliver the certificates to:

                    2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

       

(name)

       

(address)

    3.

The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities.

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement effective as
of the date first above mentioned.

      (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of   Subscriber)           (Country of Subscriber)


--------------------------------------------------------------------------------

- 10 -

A C C E P T A N C E

The above-mentioned Agreement in respect of the Shares is hereby accepted by
ECOLOGIC TRANSPORTATION, INC.

DATED at ______________ effective the _____ day of __________________ , 2009.

 

 Per:     Authorized Signatory  


--------------------------------------------------------------------------------

SCHEDULE A

TO: ECOLOGIC TRANSPORTATION, INC. (the “Issuer”) 20333 STATE HIGHWAY 249, SUITE
200, HOUSTON, TEXAS

______________________ Shares US$0.50 per Share The Subscriber owns, directly or
indirectly, the following securities of the Issuer:   [Check if applicable] The
Subscriber is [ ] an affiliate of the Issuer or [ ] a member of the professional
group

The Subscriber directs the Issuer to issue, register and deliver the
certificates representing the Shares as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number


EXECUTED by the Subscriber this day of _____________ , 2009. By executing this
Subscription Agreement, the Subscriber certifies that the Subscriber and any
beneficial purchaser for whom the Subscriber is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.


WITNESS:   EXECUTION BY SUBSCRIBER:           X Signature of Witness   Signature
of individual (if Subscriber is an individual)                 X Name of Witness
  Authorized signatory (if Subscriber is not an individual)             Address
of Witness   Name of Subscriber (please print)                 Name of
authorized signatory (please print)       Accepted this day of ____________,
2009     ECOLOGIC TRANSPORTATION, INC.   Address of Subscriber (residence)      
Per:         *Telephone Number Authorized Signatory               *E-mail
address                 *Social Security/Insurance No./Gov ID No.:

*Required from all Subscribers

--------------------------------------------------------------------------------

SCHEDULE B

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of the Issuer.
The purpose of this Questionnaire is to assure the Issuer that each Subscriber
will meet the standards imposed by the 1933 Act and the appropriate exemptions
of applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Issuer that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)

_____ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

   



_____ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

   



_____ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $360,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



_____ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 361(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the


--------------------------------------------------------------------------------

- 2 -

employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.

   



_____ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   



_X __ Category 6

A director or executive officer of the Issuer.

   



_____ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



_____ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscriber claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________ , 2009.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity    


--------------------------------------------------------------------------------